Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendment filed on 8/15/2022 overcome most of the rejections set forth in the previous Office Action. Examiner initiated an interview to resolve remaining issues in order to expedite the prosecution to place the application in condition for allowance. See interview summary for details. 
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Kari P. Footland on 8/22/2022 at 10:15am PT.
The application has been amended as follows:
In claim 1, lines 5-6, delete “to move one or more of said imaging device” and insert in its place –to move said imaging device -.
In claim 1, line 13, delete “an imaginary sphere” and insert in its place –the imaginary sphere -.
Allowable Subject Matter
Claims 1-29 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1-29, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
generating an authentication code, for the virtual model for formation of the online certificate, for at least one image stack frame according to an authentication scheme, to authenticate the at least one image stack frame to belong to the same gemstone object to be recognized according to the measures of character;
providing an identity to said gemstone object to be recognized and to said virtual model of the gemstone object to be recognized when there is no similarity between the measures of character and the stored measures of character found from said database; and 
making and providing a certification about the gemstone object to be recognized according to the provided identity recognized based on the measures of character, in an electric form via an information network, wherein the authentication code is configured to be checked for the gemstone object via a secure channel.
The closest prior art, Rhoads et al. (US 20160171744 A1) reveals a similar system and technique as discussed in detail in the previous office action dated 11/29/2021, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669